Citation Nr: 1547511	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  13-24 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for kidney cancer. 

2.  Entitlement to service connection for residuals of melanoma to include right leg metastasized to lymph nodes in the groin, pelvis, and neck.


REPRESENTATION

The Veteran represented by:     Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to August 1992.  The Veteran also served in the United States Navy Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision by the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).

In October 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record

The issue of service connection for melanoma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran was not diagnosed or treated for a kidney cancer or kidney cancer residuals or symptoms in service, and kidney cancer was not manifested to a compensable degree within one year from the date of separation from service; and is unrelated to an injury or disease or event in service, including exposure to ionizing radiation.





CONCLUSION OF LAW

The criteria for service connection for kidney cancer are not met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- adjudication VCAA notice by letter, dated in June 2012.  As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, and the Veteran testified at a hearing before the undersigned in March 2015.  

There has not been a VA examination regarding the relationship of the Veteran's service and his current kidney cancer disability but a medical opinion was obtained.  A VA examination is not required because there is no evidence that the claimed disability may be associated with an established injury or disease in service.  There is no dispute that the Veteran developed kidney cancer.  The RO also provided the Veteran questionnaires regarding radiation and chemical exposure, which the Appellant answered. 

The RO also received a dose estimate under the revised methodology from the United States Navy, and referred the case to the Under Secretary for Benefits for further review and development in accordance with the provisions of 38 C.F.R. § 3.311(c) .  The opinion, received in October 2012, included a review of the Veteran's medical history, including his service treatment records, and subsequent medical treatment records as well as the documentation regarding radiation exposure.  The opinion relied upon the evidence in the file as well as medical literature as the basis for the opinion.  Therefore, the Board concludes that the opinion is adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veteran was assisted at the hearing by his service representative.  The undersigned Veterans Law Judge (VLJ) identified the issues.  The service representative questioned the Veteran as to how he was exposed to radiation such as how his duties brought him into the reactive areas of his submarine and both the VLJ and the service representative asked the Veteran to provide details of who he has seen for his kidney and when, including the most recent visits.  The service representative  also asked the Veteran to clarify when VA treatment occurred or whether any private physicians were involved.  

The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection for kidney cancer.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), or to the extent the VLJ did not expressly state the elements of the criteria that were lacking to substantiate the claims, such error is harmless as both the Veteran and his service representative also demonstrated actual knowledge of what was needed to prove the claim.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 




Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit has held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Malignant tumors are listed as a disease under § 3.309 as a chronic disease.  

The showing of a chronic disease, such as a malignant tumor, in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain disabilities such as malignant tumors, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.


The Veteran alleges that he had radiation exposure on a direct basis.  Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  Davis v. Brow , 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997). First, there are certain types of cancer that are presumptively service connected where a person is a "radiation-exposed veteran" as statutorily defined.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be service-connected pursuant to 38 C.F.R. § 3.311. 

Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

A "radiation-exposed veteran" is defined by 38 U.S.C.A. § 1112(c)(4)(A) and 38 C.F.R. § 3.309(d)(3)(i) as either a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device, 38 U.S.C.A. § 1112(c)(4)(B)(i) and 38 C.F.R. § 3.309(d)(3)(ii)(A). 

Diseases which are presumptively service-connected by statute based upon "radiation-exposed veteran" status are: Leukemia (other than chronic lymphocytic leukemia); thyroid cancer, breast cancer, pharynx cancer, esophageal cancer, stomach cancer, small intestine cancer, pancreatic cancer, multiple myeloma, lymphomas (except Hodgkin's disease), bile duct cancer, gallbladder cancer, primary liver cancer (except if cirrhosis or hepatitis B is indicated), salivary gland cancer, and urinary tract cancer, bronchiolo-alveolar cancer, bone cancer, brain cancer, colon cancer, lung cancer, and ovarian cancer.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d)(2).

Kidney cancer, including papillar cancer of the kidney, is not on the list of specific diseases associated with radiation-risk activity. 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d). 
38 C.F.R. § 3.311(a)(2)(iii)  pertains to development obligations with regard to claims associated with alleged exposure to ionizing radiation.  Under 38 C.F.R. § 3.311, a dose assessment is required where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.  "Radiogenic diseases" under 38 C.F.R. § 3.311 are defined as a diseases that may be induced by ionizing radiation, and specifically includes, in part, kidney cancer. 

If a veteran was exposed in service to ionizing radiation and, after service, developed one of the specifically enumerated radiogenic diseases stated above, his claim is then referred to the Under Secretary for Benefits who must determine, based on the extent of the exposure, whether there is a reasonable possibility that the disease was incurred in service.  The Under Secretary for Benefits may request an advisory opinion from the Under Secretary of Health.  The Under Secretary for Benefits shall render an opinion that it is as least as likely as or not that the veteran's disease resulted from exposure to ionizing radiation in service based upon sound scientific and medical evidence supporting the conclusion or there is no reasonable possibility that the veteran's disease resulted from radiation exposure.  38 C.F.R. § 3.311(c). 

The relevant factors to aid in assessing whether the Veteran's exposure to radiation caused the current disease include: 
 
1.  The probable dose, in terms of dose type, rate, and duration as a factor in inducing the disease, taking into account any known limitations in the dosimeter devices employed in its measurement or the methodologies employed in its estimation; 
 
2.  The relative sensitivity of the involved tissue to induction, by ionizing radiation, of the specific pathology; 

3.  The Veteran's gender and pertinent family history; 

4.  The Veteran's age; 
 
5.  The time lapse between exposure and the onset of the disease; and, 

6.  The extent to which exposure to radiation or other carcinogens outside of service may have contributed to the development of the disease.  38 C.F.R. § 3.311(e).

Principles of Evidence

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Effect of Lay Evidence

The Board recognizes that the Veteran's evidence includes his opinions as to when his kidney cancer began or what caused them.  As noted, as a lay person, the Veteran is competent to describe symptoms, which he is able to perceive through the use of his senses.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  Further, the Veteran's statements and testimony are admissible and are to be considered as evidence of continuity.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible).  The Board thus finds that the Veteran is competent to describe his symptoms in service and thereafter.

Although the Veteran is competent to describe symptoms of cancer such as pain, unless the diagnosis is capable of lay observation, the determination as to the presence or diagnosis of such a disability is medical in nature and competent medical evidence is required to substantiate the claim.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  The Veteran is not asserting any condition that is capable of lay observation.  See Jandreau, 492 F.3d at 1377 (explaining in a footnote, sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); see also Barr, 21 Vet. App at 309 (varicose veins were subject to non-expert diagnosis due to the readily observable defining characteristics of the condition).

Furthermore, for the claims before the Board, a diagnosis cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  As demonstrated by this case, a diagnosis depends upon interpretation of symptoms, and clinical and diagnostic tests, such as X-rays, CAT and PET scans, pathology examinations, and laboratory tests, which requires medical knowledge.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  As just noted, in Jandreau the Court stated a layperson does not have the competency to identify a form of cancer.  Therefore, the Veteran's assertion or opinion that he has a given diagnosis of cancer and the relationship of a diagnosis or symptom to service is not competent evidence.  To this extent his statements and testimony are not admissible as evidence of the diagnosis of a disability.  It is the opinion of a layman and not competent medical evidence of a diagnosis by a medical professional.  The Veteran's discussion of his symptoms over the years or what happened to him in service certainly is important, however, the Veteran's opinion as to the cause of his symptoms or cancer cannot outweigh the opinion of a medical professional.

To sum up the foregoing, the Board will consider the Veteran's testimony as it relates to the onset and continued presence of his symptoms.  Such lay evidence is relevant and competent.  To the extent that the Veteran is offering his own opinion as to what disability is causing the symptoms, or the relationship of the disability to service, the Board has disregarded the Veteran's opinions in its analysis.



Facts

The service treatment records, including the entrance examination and the separation examination, do not mention any complaints, history, testing and examination, diagnosis, or treatment related to kidney cancer or kidney related symptoms.  The records contain his service occupational exposure to ionizing radiation while serving aboard the USS Greenling and the USS Hunley.  He had an accumulated lifetime dose of 00.058 REM out of a permissible lifetime dose of 75.000.

A November 2007 medical history indicates the Veteran's father had malignant melanoma and his mother had end stage renal disease.

In February 2012, the Veteran sought treatment for a 10 mm rounded, raised, purple/red colored, fragile, easy bleeding nodule on the right leg just above the calf.  He had this lesion for some time, but it recently began increasing in size with pain and easy bleeding.  Further investigation lead to the diagnosis of melanoma, at least stage 3.  In addition, due to PET scan, a left side renal nodule was discovered.  That finding resulted in the diagnosis of a second primary cancer of papillary renal cell cancer.  In June 2012, a laparoscopy resulted in the discovery of right iliac lymphadenopathy and right inguinal lymphadenopathy, which resulted in a pathalogical diagnosis of metastatic melanoma.

In August 2012, VA received from  the United States Navy a history of the service-incurred occupational exposure to ionizing radiation.  The Veteran had exposure to ionizing radiation from February 1987 to July 1992.  This resulted in a deep dose equivalent photon- radiation dose of 00.052 REM and deep dose equivalent-neutron radiation dose of 00.006 REM.

The RO requested an opinion regarding the relationship of radiation exposure and diagnosis of renal cell carcinoma from the VA Under Secretary of Health in September 2012.

The Undersecretary responded in October 2012 with an opinion by the Director of the VA Environmental Health Program, who is a physician.  The Director noted that the Health Physics Society recommends against any quantitative estimation of health risks below an individual dose of 5 REM in one year or a lifetime dose of 10 REM.  There is substantial and convincing scientific evidence for health risks following high-dose exposures.  However, below 5-10 rem (which includes occupational and environmental exposures), risks of health effects are either too small to be observed or are nonexistent.  Since the Veteran's radiation dose did not exceed 5 REM in one year or 10. REM in. a lifetime, it is the Undersecretary's opinion that it is unlikely that the Veteran's  kidney cancer can be attributed to radiation exposure while in military service.  Thereafter, the VA Director of Compensation Service concluded that there is no reasonable possibility that the Veteran's melanoma and kidney cancer are the result of occupational exposure to ionizing radiation during, military service. 

In January 2013, the Veteran underwent a partial nephrectomy to treat the renal cancer of the left kidney.

The Veteran alleges that he had radiation exposure on a direct basis, which subsequently resulted in his kidney cancer.  He served as a sonar technician aboard a submarine and there were radioactive areas near the sonar equipment.  He also stood torpedo watch to help guard the submarine's nuclear missile.  He wore a dosimeter badge for these duties and recalls that on several occasions he was pulled off watch when the badge readings got too high.  Later, the Veteran served in submarine maintenance which brought him onto various submarines.  

Analysis

As noted above, three different methods are evaluated to determine if a cancer is service connected do to radiation exposure.  First, there are certain types of cancer that are presumptively service connected specific to a "radiation-exposed veteran." 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  This method of establishing service connection does not apply to this Veteran since the applicable regulations identify a "radiation-exposed veteran," as defined by 38 C.F.R. § 3.309 (d) (3), as a veteran whose service (including that as a prisoner of war) placed him at certain designated sites.  The record does not show that the Veteran was present at any of those areas, nor is kidney cancer one of the presumptively service connected disease of a "radiation-exposed veteran."  Therefore, the presumption of § 3.309 (d) does not apply in this case.

Turning to the next method, a "radiogenic diseases" may be service-connected pursuant to 38 C.F.R. § 3.311.  Under 38 C.F.R. § 3.311, there is no presumption of service connection for a radiogenic disease, rather 38 C.F.R. § 3.311 provides special procedures for evidentiary development and adjudication of a claim. 

In accordance with 38 C.F.R. § 3.311, the RO obtained a dose estimate from the United States Army Dosimetry Center which reported that the Appellant's radiation level for service was 00.058 REM (deep dose equivalent photon radiation dose of 00.052 REM and deep dose equivalent-neutron radiation dose of 00.006 REM.) 

The VA Director of the VA Environmental Health Program expressed the opinion that it is unlikely that the Appellant's kidney cancer can be attributed to radiation exposure while in service, which opposes, rather than supports, the claim. 

The opinion was based on a dose estimate, taking into account the most current methodologies, the relative sensitivity of the kidney to ionizing radiation, the Appellant's gender and age, the time lapse between exposure and the onset of the disease (25 years), family history and extent of radiation exposure after service (none), the Board finds that it is in accordance with 38 C.F.R. § 3.311(e).

Finally, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

The Board finds that the Veteran's evidence does not create at least a reasonable doubt as to whether the Veteran's kidney cancer disorder actually had its origins in service or within one year of separation from service.  No record of a medical care provider at the time of service or since the Veteran's discharge related or connected the Veteran's kidney cancer disorder to ionizing radiation exposure, or any other service related cause.  The Board also notes that following service separation, the record is devoid of medical treatment for cancer problems until decades after service separation.  This fact weighs against service connection.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints); see also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that "negative evidence" could be considered in weighing the evidence).

The Board recognizes that the Veteran testified his doctors told him that due to the rarity of two primary cancers at the same time, the cause must be due to exposure to radiation.  These doctors, however, never expressed that opinion in the medical records or by letter to VA.  The report from the Veteran regarding those opinions is contradicted by the opinion from the director of the VA Environmental Health Program which considered a radiation dose estimate.  Further, the Board finds that what the Veteran has related is an opinion of speculation by his treating doctors.  Speculation does not equate to reasonable doubt.  38 C.F.R. § 3.102.  

Thus, the Board finds that the only competent and credible medical evidence before the Board, as to service connection for kidney cancer caused by ionizing radiation, is the opinion of the VA Director of the VA Environmental Health Program, who is a physician. The Director referred to the medical literature supporting the conclusion that the Veteran's level of exposure is too low for an association of the kidney cancer to his radiation exposure.  The doses that the Veteran received do not fit the picture of exposure, nor was the radiation directed towards the kidney.  The VA director has provided the most probative evidence and the Board assigns it the most weight as the Director's report specifically addresses the question of a link to service 

In light of the foregoing, the Board finds that the opinion of the VA Director of the VA Environmental Health Program as persuasive evidence against the claim.  The VA Director applied medical analysis to the significant facts of the case to reach the conclusion expressed in his opinion that specifically addressed the question of a link to service.  The Board finds the evidence competent and credible and highly probative on the material issues of fact, pertaining to the diagnosis and cause of the current kidney cancer, which opposes, rather than supports, the claim. 

The Veteran was advised of the need to submit medical evidence demonstrating a nexus between a current disability, kidney cancer and service by way of a letter from the RO to him, but he has failed to do so.  A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA, 38 U.S.C.A. § 5107 (a), and the Veteran was clearly advised of the need to submit medical evidence of a relationship between the current disability and an injury, disease, or event in service.  Accordingly, the Board concludes that service connection for kidney cancer disorder is not established in the absence of competent medical evidence demonstrating a relationship between the current disorder and service. 

Therefore, the weight of the medical evidence is against an association or link between the current kidney cancer, and service, including ionizing radiation.  The preponderance of the evidence is against the claim of service connection on the applicable theories of service connection, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for kidney cancer, to include as a result of exposure to ionizing radiation, is denied


REMAND

As to melanoma, while the Veteran has only asserted radiation exposure as the cause of melanoma, service connection may be proven by showing inception or aggravation during service. 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The service treatment records demonstrate that in August 1990, he sought treatment for a new mole that was getting larger, changing color, and starting to bleed.  The record indicates that a dermatology consult was requested, but there is no record that one occurred.  There has not been a VA examination to determine whether the Veteran's melanoma is related to this incident noted in the service treatment records or service generally.  Once the records development is completed, a VA medical examination and accompanying medical opinion is needed to ascertain whether the disabilities are present and to ascertain the etiology.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  A complete set of VAMC records from January 2015 to the present should be requested to ensure that the Board has all relevant VAMC records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records of treatment of the Veteran at the VAMC and associated outpatient clinics from January 2015 to the present. 

2.  After the record development is complete, provide the Veteran with a VA examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  

The examiner is asked to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the melanoma disability began in service or is causally and etiologically related to service.

The examiner is asked to discuss the clinical significance of the August 1990 complaints os a symptomatic mole.  The examiner must not rely solely on the absence of melanoma in service as the basis for a negative opinion.  The question is whether current melanoma is related to service.  

A complete rationale for any opinion offered should be provided.

3.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


